Citation Nr: 0904356	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back disability prior to June 15, 2006, and subsequent to 
July 31, 2006.  

2.  Entitlement to a rating in excess of 20 percent for left 
leg radiculopathy.  

3.  Entitlement to an increased (compensable) rating for 
gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in January 2001 after more than 22 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto, Rico.  In that rating decision, the RO 
denied an increased rating for the veteran's service-
connected low back disability, then rated as 40 percent 
disabling, granted an increased rating for left leg 
radiculopathy from 10 percent to 20 percent, denied an 
increased rating for hypertension, rated as 10 percent 
disabling, and denied an increased (compensable) rating for 
gastroesophageal reflux disease (GERD).  The veteran filed a 
notice of disagreement regarding the RO decision as to his 
low back disability, left leg radiculopathy, and his GERD.  
The RO issued a statement of the case, and the veteran 
perfected his appeal as to each of those issues.  In 
June 2006, the veteran underwent surgery for his low back 
disability, and the RO granted a temporary total convalescent 
rating from June 15, 2006, through July 31, 2006, with return 
to a 40 percent rating for the low back disability from 
August 1, 2006.  The veteran continued his appeal regarding 
the increased rating claims, and the Board has framed the 
issues on appeal as they appear on the title pate.  


FINDINGS OF FACT

1.  Prior to June 15, 2006, and subsequent to July 31, 2006, 
the veteran's service-connected low back disability, status 
post L4-L5 and L5-S1 laminectomy and microdiscectomy with 
severe lumbar myositis, was manifested primarily by 
complaints of constant pain; there was no indication of 
ankylosis of the lumbosacral spine.  

2.  Throughout the appeal period, the veteran's left leg 
radiculopathy has been manifested primarily by continuing 
pain, numbness, decreased sensation, absent left ankle 
reflex, and muscle weakness, but there has been no showing of 
marked muscular atrophy.  

3.  The veteran's GERD symptoms are controlled by medication; 
there is no evidence of recurrent epigastric distress with 
dysphagia, pyrosis, regurgitation, or substernal pain or arm 
pain or shoulder pain, nor is there evidence of impairment in 
health attributable to his GERD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected status post L4-L5 and L5-S1 
laminectomy and microdiscectomy with severe lumbar myositis 
were not met prior to June 15, 2006, nor have they been met 
subsequent to July 31, 2006.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2008).  

2.  The criteria for a 40 percent rating for the veteran's 
service-connected left leg radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.123, 4.124a, Diagnostic Codes 8520, 8620 (2008).  

3.  The criteria for an increased (compensable) rating for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.114, Diagnostic Code 7346 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran filed his increased rating claims in 
February 2006.  

With regard to increased evaluation claims, the United States 
Court of Appeals for Veterans Claims (Court) has found that, 
at a minimum, adequate section 5103(a) notice requires that 
VA notify the claimant that to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increased in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, in a letter dated in February 2006, prior to 
the initial adjudication of the increased rating claims, the 
RO notified the veteran it was working on his claims 
concerning increased service-connected compensation for his 
various disabilities including status post L4-L5 and L5-S1 
laminectomy and microdiscectomy with severe lumbar myositis, 
left leg radiculopathy, and GERD and told him that to 
establish increased evaluations, the evidence must show that 
his service-connected conditions had gotten worse.  The RO 
notified the veteran that he could submit evidence showing 
each of his disabilities had increased in severity.  The RO 
explained that this evidence could be a statement from his 
doctor, containing physical and clinical findings, the 
results of laboratory tests, and the dates of examinations 
and tests.  The RO told the veteran that he could also submit 
statements form other individuals who are able to describe 
from their knowledge and personal observations in what manner 
his disability had become worse.  The RO requested that the 
veteran furnish the dates and location of treatment if he had 
recently received treatment at a VA facility or treatment 
authorized by VA; the RO explained that it would then obtain 
the reports of such treatment.  In addition, the RO told the 
veteran that if he had not recently been examined or treated 
by a doctor and he was unable to submit other evidence of 
increased disability, he could submit his own statement 
describing his symptoms, their frequency and severity, and 
additional disablement caused by his disability.  

In addition, in a September 2007 letter to the veteran, the 
RO discussed the assignment of disability ratings and 
effective dates.  The RO explained that depending on the 
disability involved, it would assign a rating from 0 percent 
to as  much as 100 percent and that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The RO explained that in 
determining the disability rating it considered evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and its 
symptoms on employment.  The RO told the veteran that if he 
had any information or evidence that he had not previously 
told VA about or had not submitted, and that information or 
evidence concerned the level of his disability, he should 
submit it or tell VA about it.  The RO stated that examples 
of evidence the veteran should identify included:  
information about on-going treatment records, including VA or 
other federal treatment records he had not previously told VA 
about; recent Social Security Administration determination; 
statement from employers as to job performance, lost time, or 
other information regarding how his condition affects his 
ability to work; or statements discussing his disability 
symptoms from people who have witnessed how they affect him.  
The RO reiterated that it would get any federal records he 
told VA about and that while he was responsible for getting 
any private records he identified, the RO would try to help 
him if he requested the RO to do so.  In the same letter, the 
RO described the kind of evidence considered in determining 
an effective date and provided examples of the evidence the 
veteran should identify or provide.  

The Board is aware that the February 2006 and September 2007 
VA letters do not contain the level of specificity set forth 
in Vazquez-Flores.  The Board finds, however, that any notice 
error was not prejudicial because review of the record 
demonstrates that the veteran was provided with information 
sufficient for a reasonable person to have understood what is 
necessary to substantiate his increased rating claims.  In 
this regard, the contents of both letters provided the 
veteran notice of what the evidence must show, the types of 
evidence he should provide and what evidence he should 
obtain.  The November 2006 statement of the case explained 
the criteria for the next higher disability rating available 
for each of the veteran's disabilities and provided him with 
the applicable regulations relating to disability ratings.  
The veteran had the opportunity to respond to all this 
information, and he submitted additional evidence to the 
Board in December 2008.  He waived RO consideration of that 
evidence and stated he does not know of any other evidence.  
In addition, the Board notes that the veteran has had 
representation throughout the adjudication of his claims, 
which is a factor that may be considered by the Board.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438.  Based on the 
foregoing, the Board finds that a reasonable person would 
have understood from the information that the RO provided to 
the veteran what was necessary to substantiate his increased 
rating claims and concludes that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  

As to the duty to assist, VA records for the veteran have 
been obtained, and he has been provided VA examinations 
pertinent to his claims.  In December 2008, the veteran 
submitted additional evidence to the Board, and in accordance 
with 38 C.F.R. § 20.1304, his representative waived 
consideration of that evidence by the RO.  The veteran has 
not indicated that he has or knows of any additional 
information or evidence pertaining to his claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Increased ratings-in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

Low back and left leg radiculopathy background

In 1996, while in service, the veteran experienced severe 
symptoms of low back pain radiating down his legs.  In 1996, 
he underwent discectomies at L4-L5 and L5-S1, and in 1997, he 
had a microdiscectomy of L5-S1.  At his service retirement 
examination in August 2000, the examiner noted limited 
flexion of the back to 70 degrees.  In addition, at a VA 
examination in August 2000, while he was still in service, 
the veteran complained of back pain in the morning and pain 
with prolonged standing or sitting.  Examination revealed 
limitation of motion of the lumbar spine, positive straight 
leg raising, and loss of lumbar lordosis.  At a VA 
examination in March 2002, the veteran complained of 
continuous low back pain, which he said was more severe in 
the morning.  He also complained of deep, aching pain that 
radiated down the left lower extremity.  He also reported 
numbness on the left leg and the sole of the left foot.  

In a rating decision dated in July 2002, the RO granted 
service connection for status post L4-L5 and L5-S1 
laminectomy and microdiscectomy, left S1 radiculopathy, and 
severe lumbar myositis and assigned a 20 percent rating 
effective February 1, 2001, the day following the veteran's 
retirement from service.  Thereafter, based on VA outpatient 
records and a VA examination in August 2003, the RO, in a 
rating decision dated in September 2003, granted an increased 
rating, to 40 percent effective in March 2003 for the low 
back disability under the rating criteria then in effect and 
assigned a separate 10 percent rating for left leg 
radiculopathy effective in March 2003.  The RO continued the 
40 percent rating for the low back disability in a rating 
decision dated in December 2005.  The veteran did not file a 
notice of disagreement with that decision.  He filed his 
current increased rating claim in February 2006.  

VA outpatient records show that in January 2006, the veteran 
presented as a walk in at a primary care clinic with a chief 
complaint of pain in his left hip over the past three days, 
and he said it worsened with coughing.  He rated his current 
pain as a 6 on a scale of 10.  On review of systems, the 
examiner said that with respect to the musculoskeletal 
system, range of motion was intact and muscle tone was 
adequate.  The examiner also said that neurologically there 
was neither gross motor deficit nor sensory deficit.  The 
examiner said that after evaluation, the veteran had sacral 
pain that could be sacroilitis.  The veteran was given a 
Toradol injection, and other medications were prescribed.  
The injection was said to be effective after 30 minutes.  

At a VA examination in March 2006, the veteran reported 
continuation of low back pain with radiation to the left leg 
and said the pain was a 10 on a scale of 10 and was constant.  
He said that at night it was aggravated by movement and was 
also aggravated by morning cough.  It was noted that an MRI 
(magnetic resonance imaging) study in November 2005 had shown 
hypertrophic facet joints at L3-L4 with compression signs or 
effect, and that on the MRI the veteran was also observed to 
have recurrent herniated nucleus pulposus at L4-L5 and 
protrusion of the disc at L5-S1 with narrowing of the 
foramina at L4, L5, and S1, bilaterally, but more severe on 
the left side.  It was also noted that he was on multiple 
medications with fair response for pain.  

At the March 2006 VA examination, the veteran described 
constant numbness in the posterior aspect of the leg on the 
left, including the thigh and also in the plantar region, 
without any alleviating factors.  The examiner said that 
clinically, this was a left lumbar and sacral radiculopathy.  
On examination, straight leg raising at 70 degrees on the 
left induced low back pain and pain along the buttock and 
posterior thigh in the left leg.  Muscle testing in the left 
leg showed weakness of 4/5 of the foot dorsiflexors.  Sensory 
examination showed decreased pinprick at the S1 and L5 
dermatomal distribution.  Deep tendon reflexes were +2, 
normoactive at the patellar level, +1 hypoactive in the right 
Achilles and absent in the left Achilles.  The examiner noted 
that the veteran walked limping, with the use of a one-point 
walking cane.  The diagnosis was left lumbar and sacral 
radiculopathy, L5 and S1, due to recurrent herniated disc, 
and narrowed foramina at the L5-S1 level, more toward the 
left side as described by MRI and with neurological findings 
as described on examination.  

VA medical records show veteran underwent a left L4-L5 and 
L5-S1 hemilaminectomy-discectomy in mid-June 2006.  In a 
preoperative note, its was stated that preoperative findings 
were persistent severe lumbosacral and left lower limb pain, 
posteriorly, with numbness of the left sole and lateral toes.  
Surgical findings were reported as status post laminectomy 
surgery, L4-L5 and L5-S1, with minimal fibrotic epidural 
tissue/combination of disc hernia, osteophytes and root canal 
stenosis producing compression of the corresponding roots.  
The veteran was discharged from the hospital on the fourth 
day after the surgery, and at that time it was noted he 
denied pain and was able to move his extremities freely and 
painlessly.  In the discharge summary, it was noted that 
prior to the surgery had been having persistent low back and 
left lower limb pain and that during this hospitalization he 
had undergone revision of the laminectomies and decompression 
of the roots.  The physician stated the veteran had noted 
significant relief of the pain.  The veteran was ambulatory, 
and the wound was dry and clean.  On the discharge summary it 
was noted the veteran was to have a four-week convalescence 
and was to be seen in the neurosurgery clinic in mid-
July 2006.  

When the veteran was seen in a VA neurosurgery clinic in mid- 
July 2006, he reported he had no lumbar pain and no pain in 
the left lower extremity.  On examination, he had some 
numbness in the lateral side of the left foot and plantar 
surface.  Straight leg raising was positive at about 45 
degrees, bilaterally.  

At a VA rehabilitation medical service consultation in 
August 2006, the veteran reported he had experienced 
improvement in his low back and left lower extremity symptoms 
after surgery and at the time of the consultation referred 
only to mild pain for which he did not require the use of 
medications.  He reported he was walking unassisted and had 
returned to work at his regular job.  On examination, there 
was no pain to palpation of the back or hips.  Range of 
motion was not tested.  Strength was 5/5, proximal and 
distal, in both legs.  There was numbness on the sole of the 
left foot, and reflex was absent for S1 on the left.  The 
plan was for 8 physical therapy sessions.  Physical therapy 
clinic records show the veteran was provided heat to the 
lumbosacral region, ultrasound to the lumbar paravertebral 
muscles, massage to the thoracolumbars, and in addition, he 
was given stretching and back stabilization exercises.  It 
was noted that the veteran did not refer to pain in the 
lumbar area.  

VA medical records submitted by the veteran show he was seen 
in a primary care clinic in November 2008 and said he was 
still having back pain.  It was noted that his last admission 
had been in June 2006 with a diagnosis of left L5-S1 
herniated nucleus.  The plan in November 2008 was for Toradol 
injections and referral to the rehabilitation medicine 
service.  When he was seen there in late November 2008, the 
veteran was noted to have a history of chronic low back pain 
since 1996 with a history of surgeries since then.  The 
veteran reported that in September 2008 he had reinjured his 
low back while walking with his son.  He reported low back 
pain radiating to the left lower extremity.  He said the pain 
was worse in the distal left posterior calf and he had 
numbness of the toes on the dorsal aspect as well as the 
dorsum of the foot.  On examination, reflexes were 2+ at the 
knees and 0 at the ankles.  There was decreased sensation in 
the L5-S1 dermatomes on the left.  There was weakness of the 
left extensor hallucis longus, peroneal longus, and big toe 
flexors.  Straight leg raising was positive on the left.  The 
impression was L5-S1 radiculopathy.  The physician noted he 
discussed the use of opioids but the veteran did not want to 
use any opioids at that time.  It was noted the veteran was 
to have an MRI later that day.  

The record includes the report of a lumbosacral spine MRI 
from Modern Radiology, PSC., done in November 2008.  The 
radiologist's impression was central intervertebral disc 
herniation at L4-L5 level, producing spinal canal stenosis 
with discitis at L5-S1 level and with loss of normal 
intervertebral disc height.  

Low back disability rating

As noted earlier, the issue to be decided by the board with 
respect to the veteran's service-connected low back 
disability, which is status post L4-L5 and L5-S1 laminectomy 
and microdiscectomy with severe lumbar myositis, is 
entitlement to a rating in excess of 40 percent for the 
disability prior to June 15, 2006, and entitlement to a 
rating in excess of 40 percent from August 1, 2006.  

Under the Rating Schedule, intervertebral disc syndrome was 
may be rated either on the total duration of incapacitating 
episodes over the last 12 months or by separately evaluating 
chronic orthopedic and neurologic manifestations under 
appropriate diagnostic codes.  Chronic orthopedic and 
neurologic manifestations mean orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Note (1) following the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  That formula provides a 10 percent 
rating for incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months; a 20 percent disability rating for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

The criteria for rating disabilities of the spine are set 
forth under the General Rating Formula for Diseases and 
Injuries of the Spine (general rating formula) and apply to 
lumbosacral and cervical strain (Diagnostic Code 5237), 
degenerative arthritis of the spine (Diagnostic Code 5242), 
and intervertebral disc syndrome (Diagnostic Code 5243) 
(unless intervertebral disc syndrome based on incapacitating 
episodes results in a higher rating).  The general rating 
formula states that it applies with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The general rating formula provides that an 
evaluation of  10 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degree or forward flexion of the cervical 
spine greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.  

Under the general rating formula, an evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical sine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than  170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The general rating formula provides that an evaluation of 
30 percent is warranted for forward flexion of the cervical 
spine limited to 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is warranted 
for unfavorable ankylosis of the entire cervical spine, for 
forward flexion of the thoracolumbar spine limited to 
30 degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants 
a 100 percent rating.  

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Note (2) to the general rating formula provides that, for VA 
compensation purposes, normal forward flexion of he cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees; 
normal combined range of motion of the cervical spine 
is 340 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees; the 
normal combined range of motion of the thoracolumbar spine 
is 240 degrees. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

It is important to point out that when using the general 
rating formula, additional consideration of complaints of 
pain are limited because the formula specifically includes 
symptoms such as pain, stiffness, or aching in the area of 
the spine under evaluation.  As set out above, the formula 
specifically states, "with or without symptoms such as pain 
...."  See 38 C.F.R. § 4.71a.  

In this case, at no time during the rating period, either 
before June 15, 2006, or after July 31, 2006, has the veteran 
reported, or do any medical records show, that he has been 
prescribed bed rest for his low back disability.  There is, 
therefore, no showing of incapacitating episodes.  In the 
absence of a showing of incapacitating episodes as defined by 
the Rating Schedule, the Board will look to the general 
rating formula as it has been in effect throughout the rating 
period.  

In this case, neither the VA examination reports nor 
available treatment records include reports of measurements 
of range of motion the lumbar spine.  There is, however, no 
indication, nor does the veteran contend, that he has 
experienced unfavorable ankylosis of the lumbar spine, which 
would be required to meet the criteria for any rating higher 
than the current 40 percent rating.  In particular, under the 
general rating formula, the next higher 50 percent rating 
requires unfavorable ankylosis of the lumbar spine.  Note (5) 
following the general rating formula states that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure on the costal margin of on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

The Board acknowledges that the veteran reported continuing 
and severe low back prior to the June 2006 low back surgery 
and that he again reported significant low back pain when he 
returned to VA in November 2008, but, keeping in mind that 
the general rating formula states it is to be applied with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, the 
evidence does not show that the pain resulted in limitations 
that would approximate unfavorable ankylosis, nor has there 
been a showing of weakness, incoordination, or fatigability 
that would support a rating in excess of 40 percent for the 
low back disability either before June 15, 2006, or after 
July 31, 2006.  The Board therefore finds that prior to 
June 15, 2006, and since July 31, 2006, the veteran's 
service-connected low back disability was manifested 
primarily by complaints of pain and restricted motion, but 
there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  The preponderance of the evidence is 
therefore against a rating in excess of 40 percent for the 
veteran's service-connected low back disability before 
June 15, 2006, and after July 31, 2006.  

Left leg radiculopathy

The veteran's left leg radiculopathy has been appropriately 
rated under Diagnostic Code 8620, which pertains to neuritis 
of the sciatic nerve.  In this regard, 38 C.F.R. § 4.123 
provides that neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The 
regulation states that the maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

The term "incomplete paralysis" as it pertains to 
peripheral nerve disabilities indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Moderate incomplete 
paralysis of the sciatic nerve warrants a 20 percent rating, 
and moderately severe incomplete paralysis warrants a 
40 percent rating.  Id.  Severe incomplete paralysis of the 
sciatic nerve, with marked muscular atrophy warrants 
a 60 percent rating.  Id.  An 80 percent rating requires 
complete paralysis; when there is complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
of the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

In this case, the evidence outlined above shows that prior to 
the June 15, 2006, low back surgery the veteran's left leg 
radiculopathy was manifested primarily by continuing pain in 
the left lower extremity, complaints of numbness and 
decreased sensation, weakness in the muscles of the left 
foot, and absent ankle reflex on the left.  This combination 
of findings in the Board's judgment is equivalent to 
moderately severe incomplete paralysis of the sciatic nerve 
and warrants a 40 percent rating for the veteran's service-
connected left leg radiculopathy during that part of the 
rating period prior to June 15, 2006.  Although the evidence 
indicates the veteran experienced less pain and improved 
strength in the left lower extremity in the months following 
the June 2006 low back surgery, he continued to experience 
numbness in the left foot and absent reflex on the left, and 
by the time he was seen again by VA in November 2008, the 
veteran reported increased pain in the distal left posterior 
calf.  Further, examination of the left lower extremity 
demonstrated decreased sensation, numbness of the toes and 
dorsum of the left foot, as well as muscular weakness.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds following as well as before the June 2006 low 
back surgery the disability more closely approximates 
moderately severe incomplete paralysis of the sciatic nerve 
versus moderate incomplete paralysis of the sciatic nerve.  
Thus, with application of the provisions of 38 C.F.R. § 4.3 
and § 4.7, the Board concludes that the criteria for a 
40 percent rating for the veteran's left leg radiculopathy 
have been met throughout the rating period.  At no time 
during the appeal period has there been a showing of muscle 
atrophy in the left lower extremity, precluding assignment of 
the next higher 60 percent rating because that rating 
requires that the disability be equivalent to severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  

In summary, the Board finds that the veteran's left leg 
radiculopathy has been manifested primarily by continuing 
pain, numbness, and decreased sensation in the left lower 
extremity accompanied by absent ankle reflex and muscular 
weakness, which supports a 40 percent rating, but no higher, 
under Diagnostic Code 8620.  There was, however, no showing 
of muscle atrophy in the left lower extremity during that 
period, precluding assignment of the next higher 60 percent 
rating which would require that the disability be equivalent 
to severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy.  

Gastroesophageal reflux disease (GERD)

Based on the results of the August 2000 VA examination while 
the veteran was still in service and at which GERD was found, 
the RO, in a July 2002 rating decision granted service 
connection for GERD and assigned a noncompensable rating from 
February 1, 2001, day following the veteran's retirement from 
service.  The veteran filed his increased rating claim in 
February 2006.  

At a VA examination in March 2006, it was noted that the 
treatment for the veteran's GERD consisted of omeprazole, 
with very good results.  At the examination, the veteran gave 
no history of hematemesis or melena, he reported no 
circulatory disturbances after meals, and he reported no 
hypoglycemic reactions.  He reported constipation but no 
diarrhea.  He had no history of colicky pain, abdominal 
distension, nausea, or vomiting.  His weight was 197 pounds, 
and his height was measured as 5 feet, 11 inches.  It was 
noted that his weight in the past year had been 210 pounds, 
and it was stated that his weight loss was believed due to 
his diabetes.  Available VA outpatient records show that the 
omeprazole continued to be prescribed for the veteran's 
stomach during the appeal period but include no mention of 
complaints or findings related to GERD, and the veteran has 
presented no contentions related to this increased rating 
claim.  

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation for GERD pursuant to 
Diagnostic Code 7346, which pertains to hiatal hernia, and is 
the appropriate diagnostic code for rating his disability.  
In order to achieve the next-higher 10 percent rating under 
that diagnostic code, the evidence must demonstrate hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation, but of less severity.  The symptoms associated 
with a 30 percent rating include persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  A 60 percent rating 
requires symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  Id.  

Review of evidence shows no basis for assignment of a 
compensable rating for any portion of the rating period on 
appeal.  Although the examiner who conducted the March 2006 
VA examination noted that the veteran's weight had gone down 
from 210 pounds to 197 pounds in the past year, that loss was 
attributed to diabetes rather than any gastric disability.  
Neither at the VA examination nor in any medical records 
during the appeal period have there been shown to be symptoms 
attributable to GERD that could meet or approximate the 
criteria for a 10 percent rating.  The record includes no 
complaints or findings of GERD symptoms, which are apparently 
controlled with the medication omeprazole, which the veteran 
has continued to use.  In the absence of symptoms such as 
epigastric distress, pyrosis, and regurgitation with 
accompanying susbsternal pain or other evidence of impairment 
of health, the Board finds that the preponderance of the 
evidence is against the assignment of an increased 
(compensable) rating for the veteran's GERD under Diagnostic 
Code 7346.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  




ORDER

A rating in excess of 40 percent for low back disability 
prior to June 15 2006, and subsequent to July 31, 2006, is 
denied.  

A 40 percent rating for left leg radiculopathy is granted 
subject to the law and regulations pertaining to the payment 
of monetary benefits.  

Entitlement to an increased (compensable) rating for GERD is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


